Colt, J.
On an appeal in admiralty to the circuit court involving questions of fact dependent upon conflicting testimony, the decision of the district judge, who has had the opportunity of seeing the witnesses ,md judging from their appearance, should not be reversed unless it clearly appears that the decision was against the weight of evidence. The Grafton, 1 Blatchf. 173, 178; The Sampson, 4 Blatchf. 28; The Florida, Id. 470; The Sunswick, 5 Blatchf. 280; Levy v. The Thomas Melville, 37 Fed. Rep. 271; Guimarais' Appeal, 28 Fed. Rep. 528. Nor will this court interfere with the amount of salvage allowed by the district court, unless it is strikingly out of proportion to the service or damage. The Narragansett, 1 Blatchf. 211; The Hope, 10 Pet. 108, 119; Cushman v. Ryan, 1 Story, 91; The Yankee v. Gallagher, 1 McAll. 467, 479. I have carefully examined the record in this case, and I find no sufficient ground for disturbing the conclusion reached by the district judge. Though the amount awarded,- — $4,000,—was large, I do not think, under the circumstances, it was excessive. The Marry N. Hogan, 30 Fed. Rep. 381; The Lahaina, 19 Fed. Rep. 923; The Benison, 36 Fed. Rep. 793.
The decree of the district court is affirmed.